DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Response to Arguments
Applicant’s amendments, filed 4/20/2022, with respect to 35 USC 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(a) and 112(b) rejections of claims 41-47 have been withdrawn. 
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. After consideration of the new claim limitation, with respect to the functionality of the claimed filter device, and based upon the fact that the Applicant has acquiesced to the Examiner’s interpretation of the claimed container (see the previously written “Claim Interpretation” below) being equivalent to the Ultrafree-CL SV centrifugal filters from Millipore, it would be reasonable to assert that the container used in the rejection possesses all of the same functional characteristics as those claimed. The Applicant has provided no evidence to dispute this, the Applicant has not presented evidence to suggest that the cited centrifuge filter would be incapable of performing the claimed function, the Applicant has not shown that the centrifuge filter would be incapable of being combined with the Crister cell freezing kit.
On page 5 of the Applicant’s Arguments, the Applicant states that the cited portion of Crister refers to cell membranes and not the membranes found in the container of Crister. While the Examiner inadvertently cited the wrong section, the rejection is based upon Crister, as a whole, which explicitly mentions that the container has a membrane separating compartments. Based upon Crister’s disclosure, it would appear that the membrane of the prior art is fundamentally the same as the claimed filters. See column 2, lines 61-64, and all of the claims.
On pages 5 and 6 of the Applicant’s Arguments, the Applicant states that Crister was solving a different problem, and was only considering the method steps, and not the product, per se; based upon the Applicant’s Arguments, it would appear that the Applicant is proposing a different reason for combining the prior art. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The claimed product can still be obvious over the prior art, even if the methods of using the product are different, or used to solve a different problem.
On page 7 of the Applicant’s Arguments, the Applicant states that there is nothing in the cited prior art that would prove that the cited centrifuge filters would be appropriate to use in the method with Crister. Based upon the cited prior art, Crister appears to use a container with a membrane filter, which appears to be functionally similar (if not identical) to the centrifuge filters of Millipore. Furthermore, the Examiner has made a reasonable argument as to why the commercially available centrifuge filter would be obvious to use in Crister’s method. The Applicant has provided no evidence to suggest why the ordinary artisan would not choose the cited centrifuge filter, nor has any evidence been presented to suggest that the cited centrifuge filter would be incapable of performing the method of Crister. See MPEP 716.01(c).
The Applicant continues by stating that the diffusion rate of the water and cryoprotectant, through the cited filter, is not known. The Examiner has provided a reasonable argument that the Millipore filter provides for the same functional requirements as the centrifuge filter claimed; furthermore, the Examiner has provided the requisite rationale to suggest that the cited device could be obviously used in Crister’s cryopreservation. To that end, the Office is not equipped with laboratories to test the functionality of devices, nor is there a requirement for the prior art to show unclaimed properties. Although the diffusion rate is not known, based upon the cited prior art, the Examiner has provided a reasonable prima facie case of obviousness, it is the Applicant’s burden to provide objective evidence to show non-obviousness or unexpected results. See MPEP 716.02(b) and 2145(I). To that end, the cited prior art explicitly defines the product as a “centrifuge filter,” implying that a centrifugal force greater than gravity must be applied to drive a liquid across the membrane.
The claims have been amended, and as such, the previous rejections have been modified to account for this change. The previous rejections have been maintained.


Claim Interpretation
The claims describe a “sterile container comprising a centrifugal filter.” When considering the structure of this limitation in the instant specification, the clearest example is found in Example 1, wherein the centrifugal filter is described as commercially available: Ultrafree-CL SV centrifugal filters from Millipore; UFC40SV25 Ultrafree-CL SV 5.0 centrifugal filters. As such, this product will be used as a template for the interpretation of this structural limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 41, 42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Crister, et al (US Pat. 5,776,769 [IDS Reference]) and Ultrafree Centrifuge Filter Device User Guide (Millipore), and evidenced by Pastorino, et al (The Journal of Biological Chemistry, 274, 31734-31739, 1999). Crister provides for devices that can be used to freeze cells. The device provides for a housing and a membrane within the housing, providing for a compartment above and below the membrane. See column 2, lines 26-33. Crister provides for methods of freezing cells, suggesting that frozen cells can be provided within the container. See column 2, lines 36-39. Although Crister does not explicitly state that the container is sterile, the ordinary artisan would understand that sterility is of the utmost importance when maintaining biological samples, and would obviously apply a sterile container for cryopreservation methods. Crister describes routinely used cryopreservatives, including glycerol (which is claimed in the instant invention as being a hydrophobic solution). See column 3, line 9; column 15, Example 2; column 24, lines 44-46. Crister does states that various devices can be used to control the flow of cryoprotectant solution between the sides of the membrane, but centrifuges and centrifugal force are never explicitly defined as these tools and methods. Although Crister defines a number of physical properties pertaining to the membrane, Crister never defines this membrane as having hydrophobic properties. See column 19, lines 24-42.
When considering Crister’s method, it would appear obvious to the ordinary artisan that the commercially available product: Ultrafree Centrifuge Filter Device would be appropriate to use with Crister’s methods of cryopreservation. This would be obvious because it provides for all of the structural limitations described in the method provided by Crister. Furthermore, according to the provided product user guide, the devices can be provided in a sterile form, and are compatible with all well-known cryoprotectants, including glycerol. See the entire user guide.
Pastorino is provided to establish the fact that the Ultrafree Centrifuge Filter Devices were commercially available prior to the effective filing date. See page 31735, “Measurement of Cytochrome c Release” section.
With respect to claim 41, the instantly claimed kit is the obvious combination of Crister’s method of cryopreservation, as applied to Ultrafree Centrifuge Filter Devices. Crister indicates that the method can use glycerol, and the Ultrafree Centrifuge Filter Devices user guide indicates that the containers are compatible with glycerol. Although Crister does not define the functionality of the membrane, the Ultrafree Centrifuge Filter Devices appear to possess a membrane that is structurally indistinguishable from the centrifuge filter device described in the instant specification, and as such, must fulfil the claimed limitation.
With respect to claim 42, although Crister provides for pore sizes down to 0.22 microns (µm) (see column 19, line 48), the Ultrafree Centrifuge Filter Devices user guide indicates that membranes can be provided with pores up to 5 microns. Since the ordinary artisan would see Crister’s methods as applying to sperm cells, specifically, and understand that sperm cells are quite small and other cells can be comparatively larger, it would be reasonable to suggest that the ordinary artisan would find it obvious to optimize a pore size that this appropriate for the cell used, and not specifically look at Crister for the narrow guidance relating to sperm cells.
With respect to claims 44 and 45, Crister teaches glycerol. Based upon the fact that Crister teaches the same solution as that presented in the specification as being suitable for the claimed function, the glycerol of Crister would have inherently provided for a “temporary barrier,” if combined with the centrifuge filter disclosed in Millipore.
With respect to claim 46, it would be obvious to apply a sterile and endotoxin from substance to a biological sample, since it would be obvious to the ordinary artisan that this type of contamination would negatively impact the cell sample.
With respect to claim 47, although Ultrafree Centrifuge Filter Devices provide for a flip-top cap, the application of a screw-on cap would be an obvious design modification. The cited flip-top cap and a screw-on cap are obvious variants. Furthermore, upon a cursory inspection of commercially available containers, screw-on caps are ubiquitous in the industry and would be obvious to apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651